DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0302457; hereinafter referred to as Kim).
Regarding Claims 1 and 8, Kim teaches a head up display mirror holder arrangement (Figure 7; Head-Up Display Apparatus 1) for a motor vehicle (see Paragraph [0044]), the arrangement (Figure 7; Head-Up Display Apparatus 1) comprising: 
a picture generation unit (Figure 16; Display Module 10) configured to produce a light field (see Figure 16 and Paragraph [0047]); 
a mirror (Figure 7; Combiner C) configured to reflect the light field such that the light field is visible to the driver as a virtual image (see Paragraphs [0047]-[0049] and [0131]); 

two bushings (Figure 7; Holder Rotary Member 220), each said bushing (Figure 7; Holder Rotary Member 220) being coupled to a respective said opposite end of the mirror holder (see Figure 7); and 
a calibration switch (Figure 14; First and Second Sensing Members 610 and 620) having minimum proximity to the activation feature (Figure 14; Protrusion 310a) of the mirror holder (see Paragraph [0120]; wherein it is disclosed that the protrusion 310a may come in contact with either the first position sensing member 610 or the second position sensing member 620).
Regarding Claims 2 and 9, Kim teaches the limitations of claims 1 and 8 as detailed above.
Kim further teaches the minimum proximity of the calibration switch (Figure 14; First and Second Sensing Members 610 and 620) to the activation feature (Figure 14; Protrusion 310a) of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) comprises a translation distance of less than one millimeter and also less than 0.6 millimeters (see Paragraph [0120]; wherein it is contact with either the first position sensing member 610 or the second position sensing member 620).
Regarding Claims 3 and 10, Kim teaches the limitations of claims 1 and 8 as detailed above.
Kim further teaches a self-centering feature (Figure 7; Elastic Member 270) between the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) and one of the bushings (Figure 7; Holder Rotary Member 220).
Regarding Claim 4, Kim teaches the limitations of claims 1 as detailed above.
Kim further teaches the calibration switch (Figure 14; First and Second Sensing Members 610 and 620) and the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) define an activation angle of less than five degrees (see Paragraph [0120]; wherein it is disclosed that the protrusion 310a, which is a part of the mirror holder, may come in contact with either the first position sensing member 610 or the second position sensing member 620. That is, due to the fact that the protrusion 310a and the first/second position sensing members 610/620 are in contact they implicitly define an angle of less than five degrees). 
Regarding Claim 5, Kim teaches the limitations of claim 1 as detailed above.
Kim further teaches each of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) and one of the bushings (Figure 7; Holder Rotary Member 220) has a respective conical contact surface (see Figure 6), the conical contact surfaces interfacing with each other (see Figure 6 and Paragraphs [0059-[0060]).
Regarding Claim 6, Kim teaches the limitations of claim 1 as detailed above.

Regarding Claim 7, Kim teaches the limitations of claim 1 as detailed above.
Kim further teaches a bracket (see Figure 7; Paragraph [0087]; wherein the bracket is being interpreted as the guide groove 102 disposed on the side wall of housing) configured to couple one of the bushings (Figure 7; Holder Rotary Member 220) to a housing (see Figure 7; Paragraph [0087]; wherein the guide groove 102 is responsible for coupling the holder rotary member 220 to the housing 100), the bracket (see Figure 7; Paragraph [0087]; wherein the bracket is being interpreted as the guide groove 102 disposed on the side wall of housing) including a mechanical stop configured to limit rotation of the mirror relative to the bracket (see Figures 5 and 7 and Paragraphs [0080]-[0081]; wherein the mechanical stop is being interpreted as the portions of guide groove 102 which are cut off at the first and second section of the housing 100. That is, as the combiner is driven between a flat and an upright state, the guide pin 280 of the holder rotary member slides back and forth along the guide groove 102, facilitating the angular adjustment of the combiner C, wherein the extent in which the angular adjustments are made is limited by an end portion of the guide groove 102 in the first and second section).
Regarding Claim 11, Kim teaches the limitations of claim 10 as detailed above.
Kim further teaches each of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) and the bushing (Figure 7; Holder Rotary Member 220) has a respective conical contact surface (see Figure 6), the 
Regarding Claim 12, Kim teaches the limitations of claim 8 as detailed above.
Kim further teaches the switch (Figure 14; First and Second Sensing Members 610 and 620) and the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) define an activation angle of less than four degrees (see Paragraph [0120]; wherein it is disclosed that the protrusion 310a, which is a part of the mirror holder, may come in contact with either the first position sensing member 610 or the second position sensing member 620. That is, due to the fact that the protrusion 310a and the first/second position sensing members 610/620 are in contact they implicitly define an angle of less than four degrees).
Regarding Claim 13, Kim teaches the limitations of claim 8 as detailed above.
Kim further teaches the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) includes an activation feature (Figure 14; Protrusion 310a) having a cylindrical shape (see Figure 14).
Regarding Claim 14, Kim teaches the limitations of claim 8 as detailed above.
Kim further teaches coupling a bushing (Figure 7; Holder Rotary Member 220) to the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300); and coupling the bushings (Figure 7; Holder Rotary Member 220) to a housing (Figure 7; Housing 100) by use of a bracket (see Figure 7; Paragraph [0087]; wherein the guide groove 102 cooperates with the guide pin 280 to facilitate the coupling of the holder rotary member 220 to the housing 100), the bracket (see Figure 7; Paragraph [0087]; wherein the guide groove 102 cooperates with the guide pin 280 to 
Regarding Claim 15, Kim teaches a head up display mirror holder arrangement (Figure 7; Head-Up Display Apparatus 1) for a motor vehicle (see Paragraph [0044]), the arrangement (Figure 7; Head-Up Display Apparatus 1) comprising: 
a picture generation unit (Figure 16; Display Module 10) configured to produce a light field (see Figure 16 and Paragraph [0047]); 
a mirror (Figure 7; Combiner C) configured to reflect the light field such that the light field is visible to the driver as a virtual image (see Paragraphs [0047]-[0049] and [0131]); 
a mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) having two opposite ends aligned along a rotational axis of the mirror (see Figures 7 and 10; wherein the two opposite ends of the holder member 240 and moving unit 300 are aligned along the rotational axis corresponding to holder shaft 210), the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving 
a first bushing and a second bushing (Figure 7; Left and Right Holder Rotary Member 220), each said bushing (Figure 7; Left and Right Holder Rotary Member 220) being coupled to a respective said opposite end of the mirror holder (see Figure 7); and 
a bracket (see Figure 7; Paragraph [0087]; wherein the bracket is being interpreted as the guide groove 102 disposed on the side wall of housing) configured to couple the first bushing (Figure 7; Holder Rotary Member 220) to a housing (Figure 7; Housing 100), the bracket (see Figure 7; Paragraph [0087]; wherein the bracket is being interpreted as the guide groove 102 disposed on the side wall of housing) including a mechanical stop configured to limit rotation of the mirror (Figure 7; Combiner C) relative to the bracket (see Figures 5 and 7 and Paragraphs [0080]-[0081]; wherein the mechanical stop is being interpreted as the portions of guide groove 102 which are cut off at the first and second section of the housing 100. That is, as the combiner is driven between a flat and an upright state, the guide pin 280 of the holder rotary member slides back and forth along the guide groove 102, facilitating the angular adjustment of the combiner C, wherein the extent in which the angular adjustments are made is limited by an end portion of the guide groove 102 in the first and second section).
Regarding Claim 16, Kim teaches the limitations of claim 15 as detailed above.
Kim further teaches the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) has an activation feature (Figure 14; Protrusion 310a), the arrangement (Figure 7; Head-Up Display Apparatus 1) further comprising a calibration switch (Figure 14; First and Second Sensing Members 610 and 620) having 
Regarding Claim 17, Kim teaches the limitations of claim 16 as detailed above.
Kim further teaches the minimum proximity of the calibration switch (Figure 14; First and Second Sensing Members 610 and 620) to the activation feature (Figure 14; Protrusion 310a) of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) comprises a translation distance of less than 0.8 millimeter (see Paragraph [0120]; wherein it is disclosed that the protrusion 310a may come in contact with either the first position sensing member 610 or the second position sensing member 620).
Regarding Claim 18, Kim teaches the limitations of claim 16 as detailed above.
Kim further teaches the calibration switch (Figure 14; First and Second Sensing Members 610 and 620) and the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) define an activation angle of less than 3.5 degrees (see Paragraph [0120]; wherein it is disclosed that the protrusion 310a, which is a part of the mirror holder, may come in contact with either the first position sensing member 610 or the second position sensing member 620. That is, due to the fact that the protrusion 310a and the first/second position sensing members 610/620 are in contact they implicitly define an angle of less than 3.5 degrees).
Regarding Claim 19, Kim teaches the limitations of claim 16 as detailed above.

Regarding Claim 20, Kim teaches the limitations of claim 15 as detailed above.
Kim further teaches a self-centering feature (Figure 7; Elastic Member 270) between the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) and the second bushing (Figure 7; Holder Rotary Member 220).
Regarding Claim 21, Kim teaches the limitations of claim 15 as detailed above.
Kim further teaches each of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) and the second bushing (Figure 7; Holder Rotary Member 220) has a respective conical contact surface (see Figure 6), the conical contact surfaces interfacing with each other (see Figure 6 and Paragraphs [0059-[0060]).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882